DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 1/12/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: New paragraph 47A states, “If an optional filter disk (not shown) is present, the water passes through the filter disk and mesh exit screen 518.” There is no support for this optional filter disk in the disclosure as originally presented and thus, constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 41 recites a filter disk between the concave dome portion and the mesh exit screen. The specification as originally filed teaches the concave dome portion (420) and a mesh screen (518) as shown in figure 5. Between the dome portion and the mesh screen is a screen holder (520) and the water conditioning media (444). The screen holder is not taught or disclosed to be a filter disk as it is clearly just a support structure for the mesh screen. Therefore, it appears applicant is referring to the water conditioning media as the recited filter disk recited in claim 41. However, claim 38, from which claim 41 depends, recites a loose granular filter media disposed in the interior space. Thus, the recited filter disk of claim 41 appears to be a separate structure from the already recited water conditioning media. Additionally, paragraph 37 of the printed publication states, 
“Accordingly, the tubular or disk shape of element 444 in the Figures is merely representative as the water conditioning media 444 is loose granular material, generally in the form of beads, contained within the bowl 412.”
Therefore, the water conditioning media, while shown having a disk shape, is disclosed as not actually being a filter disk but rather a loose granular material and the 
Claim 42 is rejected as depending from claim 41

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-11 and 33-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flow guide central tube" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “the central tube”.
Claim 3 recites the limitation "the flow guide central tube".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “the central tube”.
Claim 9 recites the limitation "the flow guide central tube".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “the central tube”.

Claim 38 recites the limitation "the dome portion" in lines 15, 16 and 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recited, “the concave dome portion”.
Claim 39 recites the limitation "the dome portion".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recited, “the concave dome portion”.
	Claim 41 recites the limitation “the mesh exit screen".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the exit screen”.
	Claim 43 recites the limitation “the mesh exit screen".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the exit screen”.
The additional claims are rejected as depending from one of the above claims.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 1/12/22, with respect to the 112(a) rejection of claim 38 have been fully considered and are persuasive.  The rejection of claims 38-40 has been withdrawn. 
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive.
.

Allowable Subject Matter
Claims 1, 3-4, 6-11, 34-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 34, applicant has amended both claims to include the previously indicated allowable subject matter of claim 2 and therefore, these claims are allowable for the reasons stated in the previous office action of 11/5/21.
Regarding claim 38, the closest prior art to Wilder ‘469 and Chau ‘382 teaches as obvious the limitations of claim 38 but Wilder does not teach the exit screen being axially spaced from the concave dome portion nor would it have been obvious to one of ordinary skill in the art to modify Wilder to arrive at the claimed invention.
The additional claims are allowable as depending from one of the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778